Citation Nr: 1037849	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
posttraumatic stress disorder (PTSD) from August 9, 1999 to 
February 24, 2005.

(The issues of whether clear and unmistakable error (CUE) was 
made in an August 27, 1997 rating decision that denied 
entitlement to total disability rating for compensation purposes 
based on individual unemployability due to a service-connected 
disability (TDIU) and entitlement to an effective date earlier 
than February 25, 2005 for a grant of entitlement to TDIU will be 
the subject of another decision.)


REPRESENTATION

Appellant represented by:	Polly Murphy, P.C., Attorney At 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 1971.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in January 2005 and May 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which service connection for PTSD was 
granted and evaluated as 50 percent disabling from February 18, 
1998 to August 8, 1999, and a noncompensable evaluation was 
assigned from August 9, 1999; and in which entitlement to TDIU 
was granted, effective February 25, 2005.  The Veteran appealed 
the evaluations assigned his PTSD and the effective date assigned 
the grant of TDIU, including whether CUE was committed in an 
August 1997 rating decision that initially denied the claim.

In a July 2008 decision, the Board denied, in pertinent part, 
entitlement to an initial compensable evaluation for PTSD from 
August 9, 1999 through February 24, 2005.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans Claims 
(hereinafter Court).  Based on a September 2009 Joint Motion for 
Partial Remand (Joint Motion), the Court remanded that part of 
the Board's July 2008 decision that denied the claim for an 
initial compensable evaluation for PTSD from August 9, 1999 
through February 24, 2005 for development in compliance with the 
Joint Motion.

In January 2010, the Board remanded this case to afford the 
Veteran the opportunity to again testify before the Board, in 
accordance with his requests in September 2008 and December 2009 
to do so.

The veteran delivered sworn testimony before the Board pertinent 
to the issue decided herein in September 2008 and May 2010 before 
two of the undersigned Law Judges.  Transcripts of both hearings 
are associated with the claims file.  The Veteran also provided 
testimony concerning his PTSD symptoms before the Board in 
November 2001 and June 2005, but the issue in the present case 
had not been developed for appellate jurisdiction at the time.  
Furthermore, the testimony elicited during the 2001 hearing 
concerned the issue of service connection for PTSD.  At the time 
of the 2005 hearing, an appeal of the issue of entitlement to a 
higher evaluation had not been perfected; accordingly, the Board 
had not established jurisdiction over the appeal.  The 
transcripts of the 2001 and 2005 hearings are of record.  The 
Board will refer to the transcripts as evidence relevant to the 
current claim.  However, because the current issue was not 
properly before the Board at the time of the hearings, the Board 
finds there is no requirement that the Veterans Law Judge who 
heard the November 2001 and June 2005 testimony participate in 
this decision.


FINDING OF FACT

For the time period from August 9, 1999 through February 24, 
2005, the Veteran's service-connected PTSD is productive of no 
more than reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
greater, for PTSD have been met for the time period August 9, 
1999 to February 24, 2005. 38 U.S.C.A. §1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1 - 4.16, 4.104, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veteran's claim for 
service connection for PTSD was filed in 1998, prior to the 
enactment of the VCAA.  Notwithstanding, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A 
letter dated in December 2003 satisfied the duty to notify 
provisions for the issue of service connection, after which the 
claim was adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 
20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board notes that notice of how effective dates and 
disability evaluations are assigned, which was not provided in 
the December 2003 notice letter concerning the issue of service 
connection, was provided the Veteran in a November 2007 letter.

The case of entitlement to an initial compensable evaluation from 
August 9, 1999 through February 24, 2005 involves a "downstream" 
issue, as the initial claim for service connection was granted in 
the January 2005 rating decision appealed, and the current appeal 
arises from the Veteran's disagreement with the initial 
evaluation assigned the service-connected PTSD.

In cases where a service connection has been granted and an 
evaluation has been assigned, the typical claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus as the Veteran's claim 
for an initial compensable evaluation from August 9, 1999 to 
February 24, 2005 was appealed directly from the grant of service 
connection and evaluation assigned, no further action under 
Section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 
(2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
medical treatment records and identified VA treatment records.  
The Veteran testified in January 2008 and May 2010 that he had 
had minimal treatment through VA from August 9, 1999 through 
February 24, 2005, with prescribed medication and therapy 
including group therapy.  He ultimately discontinued both forms 
of treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
examination was afforded for the service-connected PTSD in June 
1999 and April 2005-both outside the time period here under 
consideration.  The Veteran failed to report for VA examination 
scheduled for December 30, 2004.  The 1999 and 2005 examinations 
were based on review of the claims file, a history as reported by 
the Veteran, and medical examination.  As such, the examination 
reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.  

Increased Evaluation Claim

The Veteran's PTSD was evaluated as 50 percent disabling prior to 
August 9, 1999 and beginning February 25, 2005.  The present 
claim concerns only that period of time from August 9, 1999 
through February 24, 2005, when it was evaluated as 
noncompensable under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

In a September 2008 rating decision, the RO denied entitlement to 
service connection for anxiety and dysthymic disorder as symptoms 
associated with the service-connected PTSD.  The RO noted that 
the rating criteria for PTSD and chronic anxiety and dysthymic 
disorder (depression) are the same and that to award separate 
evaluations for the conditions was impermissible under the 
regulations.  It is noted that this rating decision is subsequent 
to the July 2008 Board decision which has been vacated.  The 
issue of service connection for anxiety and dysthymic disorder 
was pending at the time of the July 2008 Board decision.  

PTSD is rated under Diagnostic Code 9411 of the General Rating 
Formula for Mental Disorders.  Under these criteria, a 10 percent 
evaluation is warranted where occupational and social impairment 
due to mild or transient symptoms decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 31 to 40 is assigned where there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A GAF 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  A GAF of 61 
to 59 is defined as some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

After review of the record, the Board determines that the Veteran 
meets the criteria for a 50 percent evaluation from August 9, 
1999 through February 24, 2005.  However, an evaluation greater 
than 50 percent is not warranted.

On VA examination in June 1999 the Veteran reported symptoms of 
withdrawal, nightmares, inability to sleep, inability to 
communicate, and flashbacks present since returning from Vietnam.  
The examiner observed the Veteran to present as unkempt and 
unshaven, wearing soiled and tattered clothing.  He was oriented 
times three but anxious, appeared depressed, and had a flattened 
affect.  He related in a guarded, hesitant and distant manner and 
was easily distracted when asked simple questions.  He was 
coherent and goal directed, and exhibited no hallucinations or 
delusions.  No memory impairment was observed.  The examiner 
diagnosed mild PTSD and moderately severe dysthymia.  A GAF of 
45-50 was assigned and the examiner noted the Veteran experienced 
symptoms of intrusive thoughts, difficulty with interpersonal 
relationships and social isolation.  

VA treatment records reflect treatment for depression and anxiety 
with prescribed medication and group therapy in February 1999.  
He was prescribed Zoloft and Elavil, at which time his Elavil was 
increased.  In March 1999, he was observed to be circumstantial 
and depressed but was alert and oriented, lucid and spontaneous.  
He was fairly cheerful and made jokes, and his thought processes 
were clear and coherent.  He presented as neatly and cleanly 
dressed.  A history of treatment for dysthymic disorder and 
anxiety was noted, with hearing impairment creating social 
barriers, increasing withdrawal, and decreasing social 
participation.  GAF was assessed at 63.  He was referred to an 
anxiety/stress management class to begin in April 1999.  Entries 
dated in April and May 1999 show he attended the class as 
prescribed.  Entries dated in April 1999 show he was observed to 
appear depressed, quiet and withdrawn although alert and 
oriented, neatly dressed and groomed, and calm and cooperative.  
He exhibited a flattened affect, but was pleasant and responded 
briefly, volunteering little.  Entries dated in May 1999 show he 
again appeared depressed and with a flattened affect but remained 
alert and oriented, neatly dressed and groomed, and cooperative.  
He was described as quiet, to interact with others at times and 
to be supportive to them.  In August 1999 he was shown as 
diagnosed with PTSD but described as "stable."  In December 
1999 he was still taking prescribed Elavil.  Screening for 
depression in December 1999 and December 2000 show that the 
Veteran did not then report being depressed.  But a February 2000 
entry shows that he stated he presented as anxious and high 
strong, although well-groomed and with appropriate affect.  
Screening for depression in December 2001 reveals that the 
Veteran reported being depressed for two years or more in his 
life and that he had been depressed or sad much of the past year.  
He stated he was in treatment for depression.

The Veteran testified before the Board on November 2001 in 
support of his claim for service connection for PTSD, which was 
then on appeal.  The Veteran testified that he experienced 
symptoms of memory loss, inability to concentrate, isolation, 
exaggerated startle response, and an inability to sleep.  He 
testified that his memories of Vietnam were constant and that he 
felt hopeless all the time.  He reported seeking treatment, 
including attending an anxiety class and group therapy.  He 
stated he was fidgety and nervous around people.  He lived alone 
and his outside contacts consisted mainly of his family.  He had 
an understanding with his employer who worked with his symptoms, 
and took an early out because the job was going to going to 
require more interaction with co-workers, supervisors, and the 
public.  His brother testified that the Veteran came back from 
Vietnam with a very significant change in his personality.  He no 
longer had very well-organized communication skills, even though 
he had a Masters Degree and had experience in teaching.  After 
Vietnam, he exhibited difficulty communicating and isolated 
himself except for family.

In April 2005, the Veteran again presented for VA examination, at 
which time he reported difficulty sleeping but could not remember 
his nightmares.  He reported continued intrusive thoughts that 
occurred every day, nervousness, irritability and a short temper, 
depression, tearful episodes despite trying to cut up and laugh 
in order to hide his sadness, decreased energy, avoidance, 
dislike of crowds, hypervigilance, exaggerated startle response, 
and difficulty concentrating.  He stated that when he returned 
from Vietnam he felt distant and separate from others and it was 
very hard for him to get close to people.  These tendencies, he 
reported, have continued since then through the years.  He 
reported having almost no human friends, spending his time with 
his animals and his brother.  The examiner observed the Veteran 
to be oriented times four but tense, nervous and fidgety.  He was 
wearing clothes that appeared somewhat soiled.  There was no 
evidence of a thought disorder, hallucinations or delusions, and 
short term memory was found to be fair.  He maintained partial 
eye contact and, on discussing some of the unpleasant things 
about his past, he became sad and nearly tearful but was able to 
joke himself out of it.  He denied suicidal or homicidal ideation 
or intent, although he stated he sometimes thinks it would be 
fine if everything was over.  He exhibited no significant 
cognitive deficit but did demonstrate mild difficulty in 
concentration.  The examiner diagnosed PTSD with poor sleep, 
anxiety and depression.  A GAF of 59 was assigned and the 
examiner noted symptoms of ongoing depression, irritability, 
nervousness, poor sleep, intrusive thoughts, hypervigilance, 
reaction to sounds, remaining distant and separate from other 
people, and living in considerable isolation.  The examiner 
assessed a moderate degree of dysfunction in social and work 
capacities. 

In June 2005, the Veteran again testified before the Board 
concerning several issues which were then on appeal.  The Acting 
Veterans Law Judge allowed the Veteran to also testify as to his 
claim for a higher initial evaluation for PTSD, but noted that 
the issue was not then on appeal.  The Veteran testified that he 
experienced symptoms such as nightmares, sleeplessness, and that 
he isolates.  He stated he had experienced these symptoms ever 
since returning from Vietnam.  He taught before he went to 
Vietnam but was unable to go back to teaching after he returned.  
He took a job in the civil service as a research analyst.  He 
took an early out when it became clear his job was going to 
involve overseeing contracts and going to meetings.  He had two 
failed marriages, the second which he attributed to his 
withdrawal.  He testified that his social interaction and 
functioning is very limited.  He had a child in his first 
marriage and did some things with him but he testified the 
divorce took that away.  He now associates mainly only with his 
brother and lives on the family farm alone, managing his stress 
by staying to himself.  He reported seeking treatment at VA in a 
group setting, but that it wasn't very good.  He took prescribed 
medications for anxiety and depression, but they made him 
nonfunctional, sleepy, so he quit taking them.

In January 2008 and May 2010 the Veteran testified before two of 
the undersigned Veterans Law Judges that he was not any better 
mentally and emotionally in 1999 when his disability evaluation 
for PTSD was initially evaluated as noncompensable.  He testified 
that he sought psychiatric care following 1995 and was prescribed 
Zoloft and a medication for anxiety.  He stopped taking them 
because they made him feel sluggish and sleepy but couldn't 
remember the precise time that he stopped.  He testified that if 
he had had to associate with people, he would have had to resume 
taking the medication.  It was easier to stay by himself.  In 
January 2008, he testified that symptoms of flashbacks, 
exaggerated startle response, hypervigilance, difficulty 
controlling emotions, difficulty associating with people, and the 
need to withdraw have also existed since his return from Vietnam.  
He testified in May 2010 that symptoms of sleeplessness, 
nightmares, and of memory and concentration problems had existed 
since his return from Vietnam and had never gone away.  

The medical evidence supports a finding that the service 
connected PTSD warrants a 50 percent evaluation.  The Veteran's 
testimony regarding the severity of his symptoms during the 
period in question is consistent throughout the course of the 
appeal.  The evidence, including the Veteran's testimony, 
presents a disability picture, overall, of occupational and 
social impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships for the time period under consideration.  
While actual treatment records from August 9, 1999 through 
February 24, 2005 are scant, the Board observes that the 
Veteran's reported and observed symptoms coupled with the need 
for prescribed medication during at least a part of that time 
period are consistent with diagnoses and findings presented in VA 
examinations conducted in June 1999 and April 2005, which reflect 
GAFs of 45-50, and of 59, respectively, and of 63 in the March 
1999 treatment entry-particularly in context of the September 
2008 rating decision that ultimately determined that the 
diagnosed dysthymic disorder and anxiety were symptoms 
attributable to the Veteran's service-connected PTSD rather than 
separate disabilities.  

The Board notes that the Veteran's variously diagnosed 
psychiatric disorders fall under the general category of "anxiety 
disorders" and that these diagnoses are rated under the same 
"General Rating Formula for Mental Disorders."  See 38 C.F.R. § 
4.130.  Therefore, all of the Veteran's psychiatric symptoms, 
regardless of which diagnosis they are related to, will be 
considered in evaluating this claim for an increased disability 
rating during the period from August 1999 to February 2005.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (precluding the 
Board from differentiating between symptomatologies attributed to 
different disabilities in the absence of medical evidence that 
does so).

An evaluation greater than 50 percent is not warranted, however.  
VA examinations do show that the Veteran presented as unkempt and 
unshaven and in soiled and tattered clothing in June 1999, and in 
soiled clothing in April 2005.  However other entries throughout 
the period of time in question do not reflect that he neglected 
his personal hygiene or was unable to perform activities of daily 
living to an intermittent degree.  Rather, he was observed to be 
neatly and cleanly dressed throughout, and to be well groomed on 
at least one occasion.  The 1999 and 2005 VA examination reports 
also show that he exhibited difficulty adapting to stressful 
circumstances such that he lived in significant isolation.  He 
also reported and testified that his inability to adapt to 
stressful circumstances also resulted in his taking early 
retirement in 1995.  However, these symptoms alone do not reflect 
that he exhibited symptoms of near continuous panic or depression 
affecting his ability to function independently, appropriately, 
or effectively.  Rather, the evidence shows that he was able to 
function well enough to live alone, maintained relationships-
albeit few and almost exclusively with family, and continued to 
work for at least part of this time period-albeit at a reduced 
level.  Hence, the intermittent presence of these symptoms is not 
sufficient to establish an overall disability picture of 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships or of total occupational and social impairment.  

Moreover, the evidence does not demonstrate the presence of 
symptoms consistent with a 70 or 100 percent evaluation during 
this time period, such as suicidal ideation; obsessional rituals, 
grossly inappropriate behavior or impaired impulse control; 
illogical, obscure or irrelevant speech or gross impairment in 
thought processes or communication; spatial disorientation; 
persistent danger of hurting self or others; disorientation to 
time or place; or memory loss to the extent he was unable to 
remember the names of close relatives, his own occupation or his 
own name.  

The evidence warrants an initial evaluation of 50 percent, and no 
greater, for PTSD from August 9, 1999 through February 24, 2005.  
The preponderance of the evidence is against an evaluation 
greater than 50 percent; there is no benefit of the doubt to be 
resolved; and an evaluation greater that 50 percent for PTSD from 
August 9, 1999 through February 24, 2005 is not warranted.  In 
reaching this decision, the Board observes that the Veteran's 
representative, an attorney, indicated in her hearing before the 
undersigned Veterans Law Judge in May 2010 that the Veteran was 
seeking a 50 percent evaluation, and no greater, from August 9, 
1999 through February 24, 2005.

The assignment of different evaluations from August 9, 1999 
through February 24, 2005 has been considered.  However, the 
medical evidence does not support staged evaluations during the 
time period under consideration.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has considered whether the Veteran's claim for a higher 
initial evaluation for PTSD during this period should be referred 
for consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record does 
not show that he was hospitalized for his PTSD and related 
psychiatric conditions at any time from August 9, 1999, to 
February 24, 2005.  Furthermore, there is nothing in the record 
to suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(2009).  


ORDER

An initial evaluation of 50 percent, and no greater, for PTSD 
from August 9, 1999 through February 24, 2005 is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________	
	____________________________
           DAVID L. WIGHT		                  U. R. 
POWELL
          Veterans Law Judge					  Veterans 
Law Judge
     Board of Veterans' Appeals			        Board of 
Veterans' Appeals


_____________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


